Name: 98/85/EC: Commission Decision of 16 January 1998 concerning certain protective measures with regard to live birds coming from, or originating in Hong Kong and China (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  Asia and Oceania;  natural environment;  health
 Date Published: 1998-01-21

 Avis juridique important|31998D008598/85/EC: Commission Decision of 16 January 1998 concerning certain protective measures with regard to live birds coming from, or originating in Hong Kong and China (Text with EEA relevance) Official Journal L 015 , 21/01/1998 P. 0045 - 0045COMMISSION DECISION of 16 January 1998 concerning certain protective measures with regard to live birds coming from, or originating in Hong Kong and China (Text with EEA relevance) (98/85/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18(7) thereof,Whereas epidemiological findings in Hong Kong have shown a likely connection, with regard to the infection with the influenza A H5N1 virus, between poultry and men;Whereas the geographical origin of the virus seems to be uncertain as well as the way of its transmission from live birds to the human population or its spreading among the human population;Whereas it is necessary to take the necessary precautions for preventing the introduction of the influenza A H5N1 virus into the Community through live birds;Whereas imports of live poultry from Hong Kong and China are not allowed by Community legislation;Whereas other birds can be imported pursuant to the conditions laid down in Article 7(A) of Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (3), as last amended by Commission Decision 95/176/EC (4);Whereas these measures are considered not to be sufficient to prevent influenza A viruses via trade in birds entering quarantine stations situated on the territory of the Community;Whereas therefore birds other than those referred to in Council Directive 90/539/EEC on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs (5), as last amended by the Act of Accession of Austria, Finland and Sweden, originating in or coming from Hong Kong and China must not be introduced into the Community;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The introduction into the territory of the Community of live birds other than those referred to in Directive 90/539/EEC, coming from or originating in Hong Kong and China is suspended.Article 2 This Decision will be reviewed before 31 March 1998.Article 3 Member States shall alter the measures they apply to trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4 This Decision is addressed to the Member States.Done at Brussels, 16 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 56.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 268, 14. 9. 1992, p. 54.(4) OJ L 117, 24. 5. 1995, p. 23.(5) OJ L 303, 31. 10. 1990, p. 6.